481 F.Supp.2d 437 (2007)
GLAXO GROUP LTD., Plaintiff
v.
Michael O. LEAVITT, et al., Defendants.
No. AMD 06-469.
United States District Court, D. Maryland.
April 23, 2007.
*438 Mark D. Gately, Steven F. Barley, Hogan and Hartson LLP, Baltimore, MD, Michele Walls Sartori, Hogan and Hartson LLP, Washington, DC, for Plaintiff.
Drake Stephen Cutini, United States Department of Justice Office of Consumer Litigation, Washington, DC, Tarra Deshields Minnis, Office of the United States Attorney, Baltimore, MD, for Defendants.

ORDER
DAVIS, District Judge.
In this court's April 6, 2007, Memorandum Opinion Setting Forth Findings of Fact and Conclusions of Law, the court included findings, inter alia, as to the net profit per unit of generic fluticasone marketed by intervenor Roxane Laboratories, Inc., between February 2006 and September 2006. See ___ F.Supp.2d ___ (D.Md. 2007). The opinion was filed and posted to the Court's website on Friday, April 6, 2007. On Monday, April 9, 2007, Roxane filed a motion, which was subsequently amended, seeking to have the court recall its opinion and to substitute a redacted version. Roxane, noting that the information it seeks to keep secret was covered by a protective order approved by the court at the parties' request, describes the historical net profit information as "proprietary" and "highly confidential."
The motion shall be denied. First, as I explained to counsel during an off-the-record phone conference, by the time Roxane sought to have the court recall its opinion, a copy of the opinion could already be found on a popular legal research website, and not simply on the court's website. Thus, the request came too late (certainly through no fault of Roxane or its counsel.) More fundamentally, however, this court is a public institution doing the public's business. "The public interest in an accountable judiciary generally demands that the reasons for a judgment be exposed to public scrutiny." Scheiner v. Wallace, 1996 WL 633226, *1 (S.D.N.Y., Oct. 31, 1996)(citing United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir.1995)). It is difficult to see how net profit data more than a year old, which goes to the very heart of the reasons for this court's decision in favor of Roxane, see id., can impose undue harm to the financial interests of Roxane, a wholly-owned subsidiary of a multibillion dollar corporate group.[*] This is so, even *439 assuming that the court would have been presented with a request in advance of the filing of its findings and conclusions, to keep secret the amount of damages suffered by Roxane from the temporary restraining order entered in this case.
At bottom, the court is constrained to the view that the court's public calculation of Roxane's damages was appropriate.
Accordingly, the motions to seal Memorandum Opinion Setting Forth Findings of Fact and Conclusions of Law (Paper Nos. 78, 79) are DENIED, and
The motion to dissolve and for entry of order (Paper No. 80) is GRANTED.
Any and all prior rulings made by this Court disposing of any claims against any parties are incorporated by reference herein and this order shall be deemed to be a final judgment within the meaning of Fed.R.Civ.P. 58.
NOTES
[*]  See http://www.roxan e.com/tpPortal/appmanager/touchpoint/rli(Roxane Website)(last visited April 23, 2007). The following appears on the website:

Roxane Laboratories, Inc. (Columbus, Ohio), is a subsidiary of Boehringer Ingelheim Corporation, based in Ridgefield, CT and a member of the Boehringer Ingelheim group of companies.
The Boehringer Ingelheim group is one of the world's 20 leading pharmaceutical companies. Headquartered in Ingelheim, Germany, it operates globally with 137 affiliates in 47 countries and approximately 38,400 employees. Since it was founded in 1885, the family-owned company has been committed to researching, developing, manufacturing and marketing novel products of high therapeutic value for human and veterinary medicine.
In 2006, Boehringer Ingelheim posted net sales of U.S. $13.3 billion (10.6 billion euro) while spending approximately one-fifth of net sales in its largest business segment, Prescription Medicines, on research and development.